      Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH

                             (FILED ELECTRONICALLY)


                   5:19CV-190-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                            PLAINTIFF

vs.


TERRI M. THURSTON                                                DEFENDANTS
f/k/a TERRI M. ELLEGOOD
1230 Pritchett Road
Mayfield, KY 42066

ANY UNKNOWN SPOUSE OF
TERRI M. THURSTON f/k/a
TERRI M. ELLEGOOD
SERVE: Warning Order Attorney

BILLY REED THURSTON, as heir of
JAMES T. THURSTON
2055 Penny Corner Road, Apt. R
Melber, KY 42069-8954

DEBORAH K. THURSTON, as Administratrix of
Estate and heir of JAMES T. THURSTON
2055 Penny Corner Road, Apt. R
Melber, KY 42069-8956

ANY UNKNOWN HEIRS AND SPOUSES
OF HEIRS OF JAMES T. THURSTON
SERVE: Warning Order Attorney

PORTFOLIO RECOVERY ASSOCIATES, LLC
SERVE: Morgan & Pottinger, P.S.C.
Attorney for Judgment Creditor
401 South 4th Street, Suite 1200
Louisville, KY 40202
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 2 of 9 PageID #: 2




MIDLAND FUNDING, LLC
SERVE: Morgan & Pottinger, PSC
Attorney for Judgment Creditor
401 South 4th Street, Suite 1200
Louisville, KY 40202

ASSET ACCEPTANCE, LLC
SERVE: Lloyd & McDaniel, PLC
Attorney for Judgment Creditor
11405 Park Road, Suite 200
Louisville, KY 40223

CAPITAL ONE BANK (USA), N.A.
SERVE: Weber and Olcese
Attorney for Judgment Creditor
2401 Stanley Gault Parkway
Louisville, KY 40223

CACH, LLC
SERVE: Resurgent Capital Services, LP
POB 10497
Greenville, SC 29603

JEFFERSON CAPITAL SYSTEMS, LLC
SERVE: Weber and Olcese
Attorney for Judgment Creditor
2401 Stanley Gault Parkway
Louisville, KY 40223


                             COMPLAINT FOR FORECLOSURE


       1.      Plaintiff, the United States of America, states as follows:

       2.      This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).

       3.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.




                                                   2
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 3 of 9 PageID #: 3




          4.      RHS is the holder of a promissory note (“the Note”) executed for value on

December 29, 1997 by Defendant Terri M. Thurston formerly known as Terri M. Ellegood

(“the Borrower”). The principal amount of the Note was $51,985.00, bearing interest at the rate

of 7.250 percent per annum, and payable in monthly installments as specified in the Note. A

copy of the Note is attached as Exhibit A and incorporated by reference as if set forth fully

herein.

          5.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

December 29, 1997, in Mortgage Book 410, Page 46, in the Graves County Clerk’s Office.

Through the Mortgage, the Borrower, then unmarried, granted RHS a first mortgage lien against

the real property including all improvements, fixtures and appurtenances thereto at 2884 State

Route 80 E, Mayfield, Graves County, Kentucky (the “Property”) and described in more detail in

the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference as

if set forth fully herein.

          6.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

          7.      Subsequent to granting the United States a purchase money mortgage interest in

the Property, the Borrower married James T. Thurston. By Deed dated November 29, 1999, the

Borrower conveyed the Property to Terri M. Thurston and husband, James T. Thurston, and the

Deed was recorded on December 1, 1999 in Deed Book 384, Page 543, in the Graves County

Clerk’s Office.




                                                  3
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 4 of 9 PageID #: 4




        8.      On or about October 5, 2017, the Borrower, for value, executed and delivered to

RHS a Reamortization Agreement which changed the terms of the original Note. Specifically,

the unpaid principal and the unpaid interest were combined for a new principal amount of

$41,370.12, and the amount of the monthly installment payment was increased to $405.60. A

copy of the Reamortization Agreement is attached as Exhibit D and incorporated by reference as

if set forth fully herein.

        9.      On September 24, 2009, the Borrower filed a Chapter 7 bankruptcy petition in the

Bankruptcy Court for the Western District of Kentucky, Case No. 09-51106. The Bankruptcy

Court granted the Borrower a discharge from personal liability on January 5, 2010. As a result,

the United States does not seek through this action to impose personal liability against the

Borrower for the balance due and owing on the Note and Mortgage.

        10.     The Borrower has defaulted on the Note and Mortgage by failing to make

payments when due.

        11.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrower of the default and acceleration of the loan.

        12.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

        13.     The unpaid principal balance on the Note is $40,894.25 with accrued interest of

$4,426.94 through June 26, 2019 with a total subsidy granted of $24,093.70, late charges in the

amount of $48.66, and fees assessed of $6,153.11, for a total unpaid balance of $75,616.66 as of


                                                 4
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 5 of 9 PageID #: 5




June 26, 2019. Interest is accruing on the unpaid principal balance at the rate of $9.3185 per day

after June 26, 2019.

        14.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

        15.     Borrower and James T. Thurston were subsequently divorced pursuant to the

Interlocutory Decree entered December 22, 2017 by the Graves Circuit Court in Case No.

16-CI-00301. It does not appear that the Graves Circuit Court approved a property settlement in

the Thurstons’ divorce action.

        16.     James T. Thurston passed away on or about July 2, 2018 without a will. Under

Kentucky law, upon his death his ownership in the Property vested in his heirs subject to the

mortgage interest of the United States.

        17.     After his death, an Estate was opened in the Graves District Court styled Estate of

James Terry Thurston, Case No. 18-P-00199. In the probate action, Defendant Deborah

Thurston, was appointed as Administratrix of Thurston’s estate. Upon information and belief,

Deborah Thurston and Billy Reed Thurston are the only heirs of James T. Thurston.

        18.     The United States names Any Unknown Spouse of Terri M. Thurston f/k/a

Terri M. Ellegood as a Defendant to allow this Defendant to assert whatever right, title or claim

it may have in or to the Property or to the proceeds from the sale thereof, or be forever barred.

This Defendant’s interest, if any, is inferior to the rights of the United States.

        19.     The United States names Billy Reed Thurston, heir of James T. Thurston, as a

Defendant to allow this Defendant to assert whatever right, title or claim he may have in or to the

Property or to the proceeds from the sale thereof, or be forever barred. This Defendant’s interest,

if any, is inferior to the rights of the United States.


                                                    5
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 6 of 9 PageID #: 6




          20.   The United States names Deborah K. Thurston, Administrator of Estate and heir

of James T. Thurston, as a Defendant to allow this Defendant to assert whatever right, title or

claim she may have in or to the Property or to the proceeds from the sale thereof, or be forever

barred. This Defendant’s interest, if any, is inferior to the rights of the United States.

          21.   The United States names Any Unknown Heirs or Spouses of Heirs of James T.

Thurston as Defendants to allow these Defendants to assert whatever right, title or claim they

may have in or to the Property or to the proceeds from the sale thereof, or be forever barred.

These Defendants’ interest, if any, are inferior to the rights of the United States.

          22.   Defendant Portfolio Recovery Associates, LLC may claim an interest in the

Property by virtue of a Notice of Judgment Lien recorded on May 1, 2008 in Encumbrance Book

46, Page 703 in the Graves County Clerk's Office, a copy of which is attached as Exhibit E. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          23.   Defendant Midland Funding, LLC may claim an interest in the Property by

virtue of a Notice of Judgment Lien recorded on February 20, 2009 in Encumbrance Book 50,

Page 363 in the Graves County Clerk's Office, a copy of which is attached as Exhibit F. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          24.   Defendant Asset Acceptance, LLC may claim an interest in the Property by

virtue of a Notice of Judgment Lien recorded on July 9, 2009 in Encumbrance Book 52, Page
                                                  6
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 7 of 9 PageID #: 7




104 in the Graves County Clerk's Office, a copy of which is attached as Exhibit G. The interest

of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the

Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its

interest in or claim upon the Property, if any, and offer proof thereof, or be forever barred.

          25.   Defendant Capital One Bank (USA), N.A. may claim an interest in the Property

by virtue of a Notice of Judgment Lien recorded on February 8,, 2016 in Encumbrance Book 69,

Page 779 in the Graves County Clerk's Office, a copy of which is attached as Exhibit H. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          26.   Defendant CACH, LLC may claim an interest in the Property by virtue of a

Notice of Judgment Lien recorded on November 4, 2016 in Encumbrance Book 71, Page 298 in

the Graves County Clerk's Office, a copy of which is attached as Exhibit I. The interest of this

Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the Property

in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its interest

in or claim upon the Property, if any, and offer proof thereof, or be forever barred.

          27.   Defendant Midland Funding, LLC may claim an interest in the Property by

virtue of a Notice of Judgment Lien recorded on July 3, 2018 in Encumbrance Book 74, Page 87

in the Graves County Clerk's Office, a copy of which is attached as Exhibit J. The interest of

this Defendant is inferior in rank and subordinate in priority to the first mortgage lien on the

Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and assert its

interest in or claim upon the Property, if any, and offer proof thereof, or be forever barred.


                                                  7
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 8 of 9 PageID #: 8




          28.   Defendant Jefferson Capital Systems, LLC may claim an interest in the

Property by virtue of a Notice of Judgment Lien recorded on July 9, 2018 in Encumbrance Book

74, Page 113 in the Graves County Clerk's Office, a copy of which is attached as Exhibit K.

The interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage

lien on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth

and assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          29.   Defendant Jefferson Capital Systems, LLC may claim an interest in the

Property by virtue of a Notice of Judgment Lien recorded on July 9, 2018 in Encumbrance Book

74, Page 114 in the Graves County Clerk's Office, a copy of which is attached as Exhibit L. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          30.   There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.    In rem judgment against the interests of the Borrower in the Property in the

principal amount of $40,894.25 with accrued interest of $4,426.94 through June 26, 2019 with a

total subsidy granted of $24,093.70, late charges in the amount of $48.66, and fees assessed of

$6,153.11, for a total unpaid balance of $75,616.66 as of June 26, 2019, with interest accruing at

the daily rate of $9.3185 from June 26, 2019, until the date of entry of judgment, and interest

thereafter according to law, plus any additional costs, disbursements and expenses advanced by

the United States;
                                                  8
   Case 5:19-cv-00190-TBR Document 1 Filed 12/05/19 Page 9 of 9 PageID #: 9




        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                        UNITED STATES OF AMERICA

                                                        RUSSELL M. COLEMAN
                                                        United States Attorney


                                                        s/ William F. Campbell
                                                        William F. Campbell
                                                        Katherine A. Bell
                                                        Assistant United States Attorneys
                                                        717 West Broadway
                                                        Louisville, Kentucky 40202
                                                        Phone: 502/582-5911
                                                        Fax: 502/625-7110
                                                        bill.campbell@usdoj.gov
                                                        Katherine.bell@usdoj.gov




                                                    9
           Case 5:19-cv-00190-TBR Document 1-1 Filed 12/05/19 Page 1 of 3 PageID #: 10

   USDA.RHS                                                                                                                 r,ii;, i't'
   Form FmHA 1940-16
   {Rev. 10-96}




                                                         PROMISSORY NOTE

  Type of Loan sEcrrot      soz
                                                                                                  t-o.nruoJ
  ,Date:   Decembcr p9


                                                        ?8E4   sratr Rt     80   E   _
                                                                tProprrtv

                                  lleyfield                   ,_crAw!
                                                       .........-                            ,Kenrucky
                                      lcrty or Townl                 (c"*,y)
                                                                                         -
 BoBHowEF's PRoMlsE To PAY' ln return for a loan that I have received,
                                                                            I prorniae 1a pay to the order of ths united
 States of America, acting through the Eurar Housins service
 (this amount is catlad "princlpal"), ptus interest          r"nJrt,                               s $r.e85.00
                                                                                'r Ev'sil"rrqrtt r v*{1p1,!!
                                                                     ";;;;;#;iildJrlmr"nt"r
                                                                                                                                   -
 INTEHE$T' lnterest wlll bs charged on the unpaid princlpal until the
                                                                      full amaunr of rhe principat has baon paid, I wlll
 p8y intsrost at a yaarly rlte o, 7.?!0 %.The inierest
                                                         rate required
                                                              '-r-r'vY vv
                                                                        by this
                                                                            rrril Drselrurr
                                                                                  soction rsi. in" rEBEr
                                                                                                   rate rI wlll
                                                                                                           will pay OOtrr
                                                                                                                    both before
 nnd gftef  AOy defap11    de*CfitOaTSrF                                                                  'rrc'

 PAYMENTS' I agree to pay principel and interest using one of two
                                                                  alternatives indicated below:
 E',      Principal and interest payments shall be temporarily deferred. The
                                                                               interest accrued to
 ::r:,_:::r,^r-i,p-1"_ l1i?11:-_r1*,.n"y
                                              prin.cipat and riter accrued interest ,n"ir u"      p-6ri6;
 :111.^:1
 such        Tl:ll",:i"   on-the date indicatei in ure box berow. I
       new principal here: S
                                                                                 ;r;;;; ;#tffi;.ff"#ffi.::iffii,"r   resurar
                                                                                                         the arnount of
                                                      , and the amount of such regular installments in the box below when
 such amounts have ueen detgtmlned. I;dffi6-Esy principar ana interesJ;
                                                                                 i;H;iil;;;;###=t""Iil"T""-*oX,Jil
                       shall not be deferred' I agree to pav principat and interest           in 3% -
,H:;?:lffnts                                                                                                 instanments as indicated in

 l will pay princit,
       rps
 lJ,l#*":1"[,J''rlY^.f,"*::i:l1hl*9"1.1f..:Tllnth
 for
                                                                         besinnins on
             months. r wir make these pafrenrs every month u.t, i;;r;';:",; ,..,?f*rry                 A
                                                                                                     , reeE and continuins
                                                                                                 mffiffi;a;iffi.ill.ffi;H;
 other charges described below that I may owe under this note. My
                                                                              monthty payments will be applied to interest
 before principal, lf on orerdcr lE        ,2030 , I stilt owe amounts under this note, I will pay thosa amounts
 that date, which is                            -                                                                in full on
 My monthly paymenr   "rltEE"I6l[iliiffiTo*-"t"."
                         will be e_51!_.gl                 . I will make rny monthly paymont at the post off ice


PRINCIPAL ADVANCES. lf the entire principal amount of the loan
                                                                    is not advanced at the time of loan closing, the
unadvancsd batance of the loan will be advanced at rny roquest provided
                                                                        the Gov€rnment agrees to the advance. The
Government must make the advance provided the edvance is'requested
                                                                           for an authorized purpose. lnterest shall
accrus on the amount of each advance beginning on the date of the advance
below' I authorize the Government to entar the amount and date of such            aho*n in the Record of Advances
                                                                        advance"eon thB Hecord of Advances.
HouslNG Acr      oF 1949..Th|s promlsgory
tvpe of loan indicated ln the 'Type of Loan"lote iB medB pursuant to title v of the Houeing Act                   of 1gl$9. tt ir for the
                                              btock st the lop of this noi".
regulstioni of the Govcrilncnt and E its tuture regtrlxlone not tnoonrieid';tilh;;p-rees
                                                                                              ir,irili]iir-i"-;oj"o-r; if*};;;
                                                                                                              provi,Bions of this nots.




                                                                                                         utnbttn
           Case 5:19-cv-00190-TBR Document 1-1 Filed 12/05/19 Page 2 of 3 PageID #: 11

    LATE CHAFGES. tf ths Governmeilt hgl not rieoived
                                                              the fufl srilount of sny moffitrty psyfflrni
                                                            -rrr.
    davs afttx ths date it is due, r wilr pav iJate                                                        by ttre Bnd of ,5
                                                    charge,        *r**     ot the  cftirg;;iiil f.000               pcre;il,ili?il
                                                        iay ahr" ;;& prompdy, rut onh onco on each rate._
    overduo p.yn€nt of principd and lntorcot' I wltt
                                                                                                                   psyrncnt.
   BoRRowER's           To PREPAY' I have the right to make payrnents prinsrpar
                    RTGHT
                                                                     of         et any time before thsy ffi due. A
   trlffiTr:l,,jHffi,ifl;;"XffH:^as     a "prepiv,"n,.;wti'i,               r,,r. "'il;;;;nt.
                                                                                      r wiu ter the bivarnment in

       t may make a full prepayment or
                                         eary3 prepsym€.nr Mthout pryi'g any prsgaym€nt chErg€.
  use all of mv prepavments to redue. trte                                                           The Gov.rnment wfll
  ptoptyrnant, there will be no Chgngo*          .ro.orni-o} il;;ip"i tiiat' | ;,J;;#; this ilote. rf r make a parsar
                                         in the due date o, i^ tt"'lmqrnr of
  s€reBs in wrtting to those changcs- Pr"prvm"nt"                             *y *"n*,,ty paymant unles* the 6ovensn6nt
  r€gulatloffi an{r accourtirng procdurar in cffist
                                                        ;iri  ;;;ied.to    ;tlil;;ordance         with th6
                                                                                                        the Gor
                                                                                                            Gowrnrnsnt,s
                                                    on ar," a"t oil"r"rpt of tho paym"n,.'oto"n*
  ASSIGNMENT oF I'lorE' I understard and agree that
                                                             the Governmcnt may at *ny time assign
  trJiil:;.[J$*Ifl3ffil'ffjffiX,;ff" *iri"t' 'v ,"**o
                                                                                                    this note without my
                                                                             to ir,";;is;." or the nore and in such case

  CREDIT ELSEWHERE CERTIFICATION' I certify
                                                    to the Govemmsnt that I am unabrs ro obtain surficient
  other sources at reasonable rates and terms tor
                                                  tr," orrpo-ri"-i* which the aor.inm*t is giving            credit from
                                                                                                  me this toan.

  :::   ?ffiff"tJ?I;rJ,,llf,lrrionJl""fffi:[:nt             that the runds r am borrowins riom the Government
                                                                                                                        wi, onry be
 l-EAsE sR SALE oF PRoPERTY' ,f the propqy csnstrrrctsd,
                                                                   irnprovad, purchassd, or rafinanced wrth
 lea$d or rentsd with en option to purcfi'ase, tzi laaseo                                                    thiE roen is (lt
 (31 Ie so{d or title ls othrywice                          o, ,"*ra-  *irh;;;;;;;il'pir*,"s"
                                    canveyod, ,r"lri,t"rru * in*iri"ruv, tn"                       fo, g years or rongcr, or
                            barance of th''raan immoord.,i,;fi;; pi;b,e.
                                                                                boron*lnt may st ite o.ption dacrsro the
 ;:xTJ:r"',:i1fl"",:::':                                                             ;-ffi;;;;.".I wi* have ro imrnediatery

 HEQUIHEMENT       To REFINANCE wTll PBIVATE cBEDlr. I asre..e
 information,the. Governrnqtt rcqugsts                                      .to periodicatty provide the Govemmsil with
                                               my financial situation. rt ,n"
 from a rcrponeible coop€tativs or privati                                      do---orrn*".it detarminss that I can g'rt € l an
                                        "bort
                                            ersdlt sourco, *u"n     ,
 for eimlls purpocos as orie loan, it the Governn-rent's              lank ;;r;Jii ;;i;;, ar rsasonrbrs ratee ind te*ns
                                                                "* I wlll
                                                         requost,
                                                                             or
 to pay this note in full' Thls requiroment does not                      rpph lsr and accept a loan in a sufficlsm amount
                                                      apply i" *i coeignrr who signed this note pursuant
 of the Hou*ing Act of 1949 to comp€nsste for                                                                   to scction 5o2
                                                  my #X-;i6;dsffi abj,iry.

                                                       the repavment (recapturei or subsidv granted in
:",?"::?:"Tl#ffiTi":ffi:X,Tl;r,1,lffilo                                                                the rorm or payment

cREDlr SALE To $rot$PRoGRAM BoRaowER',-[e.
certification" and nHqquirement to Rafirr*rsc with      rrovlsions of the paragraphs entided *credrr Ersewhere
                                                     Fdyats credh" do not aptry if this rosn is cra.ssified as
nonprogram loan pursuant to section 5O2 of thc Houilng                                                         a
                                                       nct.oif Sag
 DEFAULT' lf I do not pav the fult amount ol each monthly payment
                                                                           on rhe date it is due, I will be in default. ll I am
 default the Governrnent rnay sgnd ms a writton-notic*                                                                           in
                                                            telling ms that it I do ftot pay the overdue amounr by a
 data' the souernmgnt rnay iequire me CI lmrncdistory pt                                                                   certain
owo. and rny lst6 chargei. tnierest *iiicontin
                                                                rni i"ir anEufit of ths unpaid principal, all the interest that I
I am in dafeult. tha Go:verrimentdoes noirequirc,*no. ;;iffi;;;,eJ"       o* prtnctpat and intersst. Even if, at a time when
                                                               p"y i[.,re{fi$ery ar-OescriUe in the precEding
Governrnent wilt atifi h""e tha tlgt-t t" J"'rn ii r am in                                                        eentcnce, tho
                                                             di';n
immedleEu pav in full as doscrioso ebove, the Governm"nt at a ratar dmr, tf the Governm€nt has requrrd me to
costs and expenssE in enfordng this promissory note to
                                                                    *in ;;ir,#;;nl','J'iJrr,d back by me for a, of its
                                                              the extant not prohibited by applicable law, Those
include, for exartrple, reasonabli attorney,s tees.                                                                    expensos




                                                                                                 Account,{I
          Case 5:19-cv-00190-TBR Document 1-1 Filed 12/05/19 Page 3 of 3 PageID #: 12


                                                                         notics that must be given to me under this note will
  NOTICES. Unless applicable law requires a different method, any
                                                                  to     at the property address listed above oI at a different
  be given by delivoring ii or ny mailing it by rirst class mail
                                                                     rne
                                                                                 notice that must be given to the Government
  address if I give ttle couei#"nt r n-ori"r of   my   diflerent address.   Any
  urro"given-ovrnailingitbyfirstclassmailtotheGovernment8tps0A/nuLst$"qfing'serYiq9,c{9.t*lte0FI-
  servlcc rr"n"t , p.o. aor-coqg,P, st. t?u.i.?, rc
                                                       -lffirent  ,.  idaress if I am given a notice of
                                                                       ,
  that differBnt address.
                                                      ^,tea -
                                                                          person signs this note, Bach person is futly and
  oBLlGATloNs oF pERsoNs uNDER THls NorE. lf more than one
  por,sonslty sbfigsrsd to'tlee Ar ui*," pr*ti*"u made,in.thie nots, incisdiry
                                                                                 thegoTK?.to pay tte full arnount owed'
                                                                                      to do srtss thingg' Tlle Govemmont
  Any percon who ls I gusilntor,- surety, or endoraer oi tttts 1otg ls. dao oblig*ted              toguther. Thls meanr lhat
  may onforce rts *ghtsturrds *rrr rnotd agrinst acch
                                                      psrsEn lndfuidually o1 agrinst
                                                                                       {lTheof tcrm
                                                                                               .ut oBorrowor" *hall refar to
  sny ona of ur may u"-rsqurrJ tg pay en oi *c amounm orrvsd           undsr thisnots.
  each person signing this note.
                                                                                      rights of presentment and notica ot
  wAlvERS. I and any other person who has obligations under this note waive thepayment of amounts due' "Notice of
             ,,presentment,' means the right to requir" the Government to demand
  dishonor.
                                                            give notice to other persons that arnounts due have not been
  dishonor,, means ttre rigtrt to requlre thL Government to
  paid,
                                                                                 in connestion wiih my loan appllcation
  wARNING: Failure to lulty dieclose accurate and truthful financial information
                                                                     being  received, and the denial of luture fedcrd
  ,*r"r-;il h il i**mmoo of Brograrr cr"ictan$           currentty
                                                              regulations' 7 C'F'R' part 3o17'
  m*tstrmcs under the fiGttn *a of igfr'aulturCs Bcb.atent

                                                           Seal
                                                                                          Borrower
Terri
                                                                                                                          Seal
                                                                                          Borrower
                           Bolrower




                                                                                     Account   Ortf
Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 1 of 7 PageID #: 13


00/s.l/0t     FRI o?:{1 FaI 2r0is{t?02                             USDAPf,DUC
                                                                                              .\
                                         .t'




       Fo{d   nDlltllt{   FY
       0lae1                                                Srmr Dqutncnr of tgdcnluro
                                                   Unircd
                                                               RurelHih$hESrrie
                                                 MORTGAGE rI)RKENTUCKY
       Tl{tS MORTGAGB (lsccnrity tnrtumenf) h mndc,orr DECBI.IBBR ' .29                                    ,1997        - lh.l
       iiciiia*prlr                               !t.
                                         ELLEcooD, unmarric.d '
                                      TEtiRr                                                                                  f8onoulqfl.
       Iu     sqdr, laruqmr       s   lhr* 5 61 1tui$ tuE
                                                   "*rjnfi]**Hmlqffi.ffi                                                 ffi!ffi
       ffi ffi                     fffiffif."-ffi;Hmu,r{ilff
                                                                                     .6,i6,r'                                                :




       ffih*v#tffir
                ffiY
       nlic afrir.   o*   rnd gryrtrla m tto             fiB
                                                                                                                               ffi
       krdhmu                                               ffidFill"Stlli$                     lff&rkllB
        LZl29l97                                               $51,985.00                       L212912030
                                               Istt Dn (ot &E rgamunr of tlr dotr (vid.ocld hy rb          wirh   iaitrtst   and   dl rcoc*rlx
                 trlnotar faot'tc l,
       nris Scaillry                                                                                !{*.
       rrautouradrnortscdonroirf               ffiiqOf'&Eilfidrldttilntruri*13ulntolu$rprr3ngL?ogure

       t'd6'i' Ilndd"'h[-dh8,* gffg                                           cary cf   '
               Gravqc


                                                     (cFE mltrcrED" DESCRIPTI(NI




       wlrldrhs thcaddnc ot
        2884 St.Rt. 80 E                 tr!..I        l{avfleld
                                         ("PmponY Addresll ';
                                                                                                            ran
        Kennrctv 42066 lllrl
          rloeETBER llrrm ril thr lryrrorns^ Eou {r lwtafr; tlcd!il e                  %ffiL*hffiffi|
       mtrmgffi
        "hopcrty,'
                                                                         ffi"fi",rffi #*mm;rrtma-**;
                               cgyEttAlns         rhatBororer t l0wtullv nkil of ttrc qitt-
        rc
               BoB,ROU/ER
              giiill'of,rcy       Ut" piopcfsy                                                  Y?IrffiHrilgi:'r'Hlf'
                                                   lrd lhst lhc p1o,.rty is tliilicunrbcrcd. cxcq

         i*,txriot.- techis aadtrytr;{;;;;.-i;A d ;rh;td;s'.; i,o -i,4A
                                                                        eil^*iaq ad r+t*u fi* couatn !
        !ilr{.d* .wm,ra4.,u,, m do.."i.*           1nv  d ry 4{i-gt*.q/ete-"th       lffot *w fr
        ,ia3nr    fi, Ir*r . * El*-#&-qr7l,ot  fr. a;,;;   d;.tutlts    ua d*oru a3- ftr' fts}qr*' eC
        m2r,,r,,z.     er,-oorcrnfiiix*'Eilpadta#,rr-. intfru*to*ttpt$A*.
                                                         aabar'
                                                                                                           Yata,teottqr,bdtotttfr"db
        iiii*ai-rfr|foilatlr.fihaitdtrglsycocarsnttyvl/dOMe                                                                         psgc t Of6




                                                                                                                       'w,u#jl'r,ol
                                                                                                                              .e?
                                                                                                                                    a
                                                                                                                                    !.e
                                                                                                                                                       ''
                                                                                                                                                 dl.



                                                                                                           Bhht€
Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 2 of 7 PageID #: 14

OErrL/O2 FRI 0?:{2 PlrI 2?o5Bts?02                           OSDAPADI'C


                                                                                          I




       Bonorror saffanu   urdulll   dcfsrd gcmrally trc tlttc   o 6c Popety   ig.ii   ,ff cbimr &d dcmiadr,   robJccr   b   any


            TflIIi SECURI?I/ INSTRT MENT cmbinq unlfom oovcnons br rcLnd use rnd non-uuiform covtr6p5
       rrlth limitd vuiaionr Djurirdiaion to cor*iruG a uaiftnr *curlty irrtunet courdng nal propcrty.

            UNIFORM COVEI.IANTS. Bqro*dr           trd   l-cndcr covanrnt rnd rgnc rs follons:

            l.  hy:cut of Prirciprl and lrtcrctq FnD'lnctrt rM ktt.ChofEcL Bonow Jrc[ funrEly psy whcn
       dw   ihc prhcipot of and intcrurt otr thc dcbt cvittroccd by lhe ttoE ad lrty prlpqnnail ud hE chrtgps duc undcr
       rhcN&.
Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 3 of 7 PageID #: 15

OE/3L/OA FRr   07:{t ?At     2?aEE$?Ot                 UIIDAPADPC



                                    \-/

           Buur MI ny E Lcilltts.[IEGEelo|f.rEtirgE!rcElrymrrtar6rbtECBbldbryregdrdoat
      -Idr,E6UlffiUU!ry8      lrldcss.! lbcr md olba &*uss l                                                    of
              fal py
              ud       r-rfunra t*fu
                   fry r-r&ra      LpCor-hr     alt of Lcsdor'rBe. 6tL.Gd 6tb9 h mfilim iur-rnr trfl or
                                            hr all
       Fd.l
       - 5.                                                  fu uardocffir tr mry.
             klild Ect[dntbt dilrir tlnrmgrt s uytyffillEa5xlEffiilrEetFau.
           S. BrrdorPrqryia
              Errtd orftro*rylarrrucr. SorrwSr$heSc
                                                Eortwdirfl     bahcirrsrffir
                                                           uS bA                        cffichsrturrcd
                                                                    fu irpurm rcr qrd*i4,       r rutdrr :red
         tlc Sogany
      or nc           iuulrtrrfuE lE try Oq M hcildd
             Stoanv hrylC4i$                                                    'mfrd
                                                           incildd rrt[h-buu ffifrd        ofu
                                                                                           ff       rd rrv
                                                                                                    rril !rv ofis
                                                                                                             oGs
               lrftl& soo&-or
      hffiL itftf&_8ooa       ot @dr3.
                                 0o         ftr rftldt L@                     ltil irrtnrtlc
                                                              rlquinr harilca ltb
                                                           hrrquanr                hnrtlc&dft 6dft  uefoij
                                                                                                    umfoii-U    U
          rrom rd-ftr e, Fiod
      6. mom
      6r                     lr io& en kda ru$i!!s. f$n i!ftr ruffik tDa h:rrnor 6rtl b dr6 bil
      awum $ffi tollldr#t 46uvrl *^tfo! tlifi ru ba urrrudy nififfiM. If Bsruntr ltits o orhtfr
      qgllp-ry*grr,s             lrum odlm l"drrry m oryn[rb Flo.tt rter dSttr io &G fremy
      pmEOfar{rrfftZ.
                        nolk mt rrmme sn h h r ikn uaplhi D grrdc lnd dtrll hdle r m&d
          Alt hflmrc friirl
      ildEr3ce churo. l"{ldfi dtd   lslc tltc rth hcld G.
                      L6ldfidtdlstcttcrthotcldG.poti[!.rilrorurh.
                                         E      Doti[!. 6d rorurh. If lf,rdc
                                                                   Iflf,rdcmryh.G Bqrorrrr$r[
                                                                                  Bqrorrrr  rcoh.G
                                                                                           SrB

      ffifl*ffirffi
      pruEt fr
      Borowor.
                                                                     ffi&r#ffi'[H*ffi#Ls
          Uahir Lcodtr rod Bqrorrcr olhervira qrco in mitira &wugr.resrcdr rhdl        Dc   rDdid   ro   ttsoailm or
     rwb of t[rc Frlolrty dmiletL if bc noranm r rwt-lr lcmmlcr[r ftrrbh rnd t"for!*t slirv L nc
     |riad        nu'nrioaim c ttFO ir
     f.iHGC l? nu-tuumln-c,ffi            tgt qoonldw
                                              qoontrdw lFdHB
                                                          iFSHB c         erriu uM Uc ltrrgaa4
                                                                 v l+addr edu
     brus eroccl& irlt to ryfind o tc uur HrEd by tg S.curiU 4iffit
                                       tr mt                                             larsiaf, eo
                                                                                                  &c
                                                                    lirumq, sHt:r r rH ftG dEe.-nftf
     ury crccrl pld to Esrms. If 6qaow &@ 6E BrFtft s dogt st rurrr silr&r tW (10) diyr.
     ndie Am'f.rnear 6[ h Bu* Elrb h oftrd o riur'i ctutu ilm Lodca mv cothcr'di lforrE
      ffi  &:r"ffiHil"[fr fiEf,ift ffi               ffi
                                                      !il
     h*rmcu. nHroiaotfu &ra It biniGU)drylriod*iltqg[i x]ri illad!.b ihe. -
         t nbrs t !.br d Bcnoucr o&rr&c Croc b x'tia8, ry tD&tdor doroc0dgs D'ilrEiD.I Sdl ffi
     cmd c mrom &e ec dae qf Oc uodb nnncl*l nfu b ii srnsdr t ud 1 or ctiur tfu rnmnt of
     tbr nrvm&s.- If fr roHion Oa noedti E tdfd by Litr&x. Bfroilt* rirh p ruy tEurmcc polrob
     nrd-pirffi- pq[iatr fim rturrct S. Prqiftly-@ b tu rogbitg Sr[ pa 6 t aulfi o tc ffirrof tt!
     arEi tGcrrGd Dy ttir8rcrsigl[frffi troslinbty Flor tr & rilrrlfu.
         5. Drcrrrrffoq lfiilcamsc. md Probcrbl of or DirEttf. Eororu'r tan
     t.iDDoEt. EonEU'lr Odl m &aqr, &[{l r inpak fu Pmerity, dbo. e. FIO*ty E
     rmmir rrru sr tlo Flmty. Sorowful uihah ti inf,ovoofuln
                                                         fuuwomilcin md norhud*c r
                                                           .ridrqrhlro
     i4Esc    Gsrt( rro[ lr ftGfen oflhc fropcttl     a drwbo uEtrIS tEiralu liIr enrmd by ttrE              ,

     Murcnr e l"edilt rao{rlry hurt[, 80rorrs nry cqr uob rd.ffdlbt saclnq tba rsion sqoer
     bdhalisad ilnh r nrtiEg th{ ii LrufEft Spod frfr aaxmOoq Fdr4*l fueoilc o( tc Esttix*t
     ln tc H,oncry o0 othr nebl forrtnar of tE fiil trr[d B ihir eultty l!8mnmt or tsrdlfr
     inEtr*. Eorniw *nll a&o t h d!&il ilEmtwr. ffiElbr lffi gfio*n goos. srrc umlllr
     inEeuffi in&craulm 0r fihttuill to Lcn4r (c i[lod 6 pruvuc- thdcr sifr my orulrt ile'mr
     ffiBctittrr rrilt   OB han   wirhmd by thc NoE lf   flt   slErrIY   htcuu   ir or rlarrf,old, Borrq




                                                                                                          Pago 3   of6
Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 4 of 7 PageID #: 16

oi/tL/OZ Ff,I   O?:aS PAI Z?06t{e?OZ                               USDATiDUC                                         Gooo
                                                                                  :-
                                      v



      mlicd o tb rnc rre[Gd hr rtb scarity ta*ruG sftali or lc tho &r, rilr aay mtr nid u 8uwrr.
       iritta mrt of r lrrH lIhL of tc hapity h nti6t! fiLErrH Ehc of tu ktriu i!trnrds& trlbc 6r.
      Lldrr b durl o-r mu tfu tln uum if 6r rum n*rd U tb 6rqrb h*lfom lnuaOUi, hfoo fu
      trrtoL -t[rr Brr!ilr ud tro&r erdlo ul* h urths. fir rbt ffid br drb hriV hrulrclt trell
      bG rfrrcd by 60 rlorlt ef ec Droelce mtEtbl tr $c [iffifi t&:       (r] t$o utrl srorm d hc nmr
      sasld inmifhnehtoo eo dir; dlrUci ty-hO) 6D ilt ffii8hc ddtc Fittffi inmqthrU t&c sc
      ELnEr. AdI brllrn $dt be ldd u Emotr.        iho m of r sthl rkht of iL FEDlry i! r6lct drg &
      mrE yrhl.f ts ProDcry iust:amiu !o&! ltE Efh3 E k- 6E O, lrffiDt of ttc enrc t!q!d h!r*y
      hnd[dy hfrc 6c ifiilt lnlcErrmrtr rrd L€odcrdgnls-rSEr'h urtldatc rlrlcr lDpllc&h hi
                          frrFto&Sdl h rykd t0 tt! nmr rcacd lf, dtb 8*utiV Ininratoc *cfurc m thc
      ffigr;frr'
                          b aDeltud by B*rorm. u tt r(k aq*r hl tlrd* o Bmrrr.tft 6e cmdrum o&r
      -Ifrtlffiffi
      tomrhrrinfodirrtrUrclrUfu&mmrBoooucrftibori*inf bladtrdtilh&ttr(3O)dDEefbrtt
      drEuE trdcc i1.ir& Ldrrrr-{hod!dEoothc3todTdrtcftnot,e lEoilior,oilDectmndon 0r
      ruk ofr|E Prodiilv r lo fu tw su!!d B ffi Effiei-tdtufrit wb&r rriotta &* tftkr                         Lcdd
      iil gEffi odtrr.ilp ryru in dlat        rry irel[cliu ofpocae o n@trcl rhell mg md t goclpm frr
      e. ds of &c EdU FFoc p@d r 1l gr1qryhr I i*l 2 c.o@a qr EM {!tn[ PS,Fntr
            tf- Sottrrr N&-n&rcdi trorhrnc ry LEtlGf Not iw*rr. Ernofon dlh.liu for pryuot or
      uroai-lication otstortizrtim of the.nms scgurcd 5y rhlr SccrriS ltrrituod trlthd bf Lcadcru Btnor* ad
      t1? 1qggrtcgr t 1r*6 gf8srsrtf rhrll Uryc o nhllo fu ErHfV of&c o&H Ecttmr r Borsnr/r
      ufncrcorrhinrrcrg kudrrlrdlnobangitrdocunacoprtr*aiInCrrf&iryfqaryorhiucrtor
      r!frlrB !o *od rioc for gyno s Atrar&c-ao& rumiardol- oftE tlnt r!f,td tt tL lheqfr, Imaum
                  of uv rEmd'd* try Sc cEhrl Eoraluor s Bmunii ruccsrer h ifrt* Any lbtornoso by
      il ri iil gnrrtil[a                                                          o*oruira of uy rifts r ltug0.
                                                                                             -
      ilia Ar i""cirte qr
      tLiA                           cfuS
                               rtuil c
                           mv 6itrr    fu& drtt Ec to r rrivrdorprcc.h&thc
                                                          rrivr dorooc.h& thc o*@                         ltur&.
            fe Swiild .i4Hlilt lurdi Joht ud Errrrl l.&!ilt't              Co&rsri The oovw[ tt l rltuaocotr
      of clt S.CItrity tmum *ilI tiod rd bonft ths sccsmr rnd dEE dlrtr                   dEqo!ftrct o tho
      ei['irq
      nmviiur         ia1ald
                   at-iure,q[
                   of               Bonomt orry
                               t6. Bongml
                               16.           orrffi    md  pqgug-+tt-hJ$
                                                       ma ryrmu                      qS ffit
                                                                       dtrtl-btJoffi rtd ry|      r|lvJryyl.g9
                                                                                                  tnyEanowc    uto
      i;.{an-tls g..rihy' h*rmrm ht do.r nc lxms G Ncr (r).b          -rrdEoor{lrts Ob Slnrit, h*r_tmt ooly-lg
      ffi                          tt* Eorro*crr fuin in ta ftrFltB,          6t-sat of e Sccrrfy lbrurrum+ (b)
      ffiBHBffi              ffi P"Hffiffi #f*ffiJHffi if;'Td
                     trffittBlrurct                    fi

      ;fiffiffiffffiHs
         llnuuoi
      SHiry      Ifu
      tfrffi#laoaar i,
                         r-rha            r1i&ote                    conscar


                           c dr-ilflft- gostffi &r;lm ty rnd* u Ld.r. Aay mdsc b terdcr&dl
                                t rnrc]r Uarrrc *r'd h.,& c r* aes .dn*s Lar.k-tbdrnm -Ul rodco to
                 -tnlaodcE di[6
      i:;fi;-trifrn-.htr
      ia;ilills.         lrwiddSrh ttb ScdutBlrr8tmotddlbihmgluDrwbsl jlvtn toDotorror
      "'law,*mrffi                                    hormmr &r[ rc govHrdbu &ald n*. In E Glrril
      rtr iir fii,giffi cbiie6n-3!d*y       nrurunis&r lloo aar0ictr q&.Ddlcfbh bu, trc[.col0E dtit
                                   -scurlty'lurmo
      ifffiffr#il1 umAhf                            r or rfm rrm Eq L'gyil tusthult 0rc cutllhdal
      ffi.-il6iJerd       to uoyhidu oftl Ssclrity hsuas ad fu !k0t ut dcclsrd b bc reuorrHa TLIr
      ffiffie fitt * ilhrr'd 6s     pruqrt rdtfihnioflcre& rod o it fiouo rlgulidlt'o-ox-hffiiffit wth
                               -Atl'piuc6
                                            & rgserfled-Et8rl inqrnatlf,.copled rfrIr r Mls Ed
      Fffi;Eii#ilfi*.[. o? -ottftrirq   rrd trc fuE ilZ rwrOor'pvidu in tt hsirruar re qmrhtirrc o
      il fif,fifi; #lilil
      rdhlrlwtHbylrr,
      '*f       fifrfrii'Ahy. gonffi dolwrbdt$ rc€clpt of ono conforrncd copy of dre Notc rnd of drir



       fcrfu rr& orttd uf drcFrWaty orwlll &olirilukcgnry
       ft;'Abr.;ltuun lc, n ddrtlrlgh, iudcs.          rl* c 6qil
       rcc irarctv- Cp*itEL roa T,iIl mt eqrDly slL rflmil b af!
       b rrsg. cr,for. nluioo. s. ailfod ofth' Indiry' rgt or frmll
            tS. Sda off,oe Clhrrs ol L.gn S!ilM. TItc Ne or a r&rirt lillrE$ in Irc N@ (EEEhGr wil tit
       mrylry tn*rmortl rmf      Ur   rtU q9    or.   rqc   poor   1!{3lt   n:. *{0.qml:..1t:Sggunl*
Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 5 of 7 PageID #: 17

0S/lll02 mI   0?:a? pAf, t7o5ltl?Oz                 USDAPADUC




     I$rrruna lttr:rbo ry tc cc r mott clrnpr of 6c Lour S*viry ur*td tl o cdc oftu l.IoE lf frsr ir
     r-dmgoof tEI4!! !.n t6:!, Errurr-vill b aitrou uilil rmia dlQa 6ryr h rffi    rrilr grg4b 13
     rbwc ild @       hr. Tt IEdEE rill lrp t: un lld .dnGr eFtb lrr h.fr Ssrdcr srd Se rtr&,ir to
     ntthDguaitilffHtodrda
          f![, Ihlbrq t!0!rd r{*rtdHd hrrtu:. B r rIlrlEna 6ikel no+Irdbirt frrtdoam hr mthbls
     to ftootolrrt d&b sa& tuntmlut ir oe4 Lcada &dl LuciB ou6o o Etclu 6i! iufihot iD
     rcfficorlbrud6drrl-nrdr*                                       " l
          & flrrr{mr Soborirr. !r4q:r *l8 nc alro a pra} dro grtralc, rsa, dbpcel *qrga oE rtta!!
     of rny lurdour.rulfioc.r o or b Or Pnpryty. lto pcrifu nqtufu fil iB iDil to 6a prftr, uir r
     m*
     srr& o fu   tu fti?lt
                    ftiEU of rurfl            ottdrdrr'mh* ihii rg
                               rur[ nryrttb otfdlt                 rt fmmlty
                                                                       fmsrlty ;etrnhf
                                                                                 ;r;oforUl ir u  rpdlopiu
                                                                                              U rygortu
          fud rffi6l
     B ofud     rffiLl rso    ud r nrbnttre of ftc
                          rsoudrrirrbnnreof                                      m -lhr myut tb b do.
                                                                    irdl ttt do' milhrsryuribb
                                                  ttc nogcrg. EWrucjrdirudq                              da.
          hnp 6cdn:
     urydrfu   &dry'&c ttc hwty    tht b h vhHion
                           [rytf-d,.1              o(any B[nL m. c bcrl crvlmrnrrl
                                           vioEion o(                    cavlmrnrrl ffi c rwtrtlqr-
                                                                                              rilolrtlql
          Sotoiilrdingudtt!ifoGl*od"r*rtuol*biofuytordfoiioq.1."n,&nlr4 hmutdoCtctrctloo
     bl lry so'r{rroiltil r iqtoEory Imcy or prhrb pty klrrottr&Eiu nrbDlt nd nry hsful Etimoa I
     *vtdmcod hy r n*Etha of wtid, Bonomr hl 6rI komfu(m. If Borrtlcr hau, c ir ntrdllod hry ur
     ffiffiffi5"Hffimffi
        lle tl
         er
               diaddcr
     mrrfonruGflI brl
                in     ts
                        omlifr "truahu e&aood nr         atrorr &f,aodrr touil r irafur ddrcc
     br lncituon ,'rrl i* ed Aa ldbrrilg mboiEcr!: Sllolhrr hom4 fu fuuarbh c u,b grrohrc
     doedr EiE DEdoldor st lcrtldfu. voHla lotutwt atil, ocfftinr dffi r frrudfrbldo, sd
     irdflcrw ouitrb, Ar rrc.t h til F*fE, brimnnad H'rria$dful htrr ud rqrhiuu-rd larr
     rld-rryt;1mr of-rDl lnbdicom rf.!r-ti irq ry b bced 6f, rds to ta[Ir, lrftr? oavirsorormrl
     FIil%,*           amfinlffi,    DGoBh   hd rhrll cmfur.e* auh rr{, 0&r El GE scorty
     tu&mror hdd U tfidr mil irmd a           ffid b &rm'o, li$ &frr[ udk my ficr fic[ riurity
     irffiEl[ &rll ciuthtn &fufi tlrtrmd-.
         NOt{-t NIFORU COYEiiIADTTS. Eorrlrtr roc kndrr Mfrrr srrurnl rM rylr u bllor$
         ts, gH$rrtr) DIIAIILT csr ir ca gqfrrmB r rlbdrpr *ary otUt&o h &b imnrr or
     guld by rib brrccu, orrloild rCI, GE rilfu FdB rru[d r Eormdiz r tc d*Eqt u hffiEcffi,
     c fuH-uv orrc of & lrrrirr !!d er Errwa bo titdrllti h hlorryry q dcshrcd ro lohrrl a rt trG
     i Ei;;dfu fts66 blioft of oldlgt   lad$, rt b otriil. ris c rfihiri mdcq. om (4 dlgho tb cio
     ;ffiuiitfi, uUlr Ucacr ud ryp'ryhdffdun to trlrr ftrttry *ml lnardHaU ArE rnd Dryth. O) ?fi
     il r33ilffiA3cror1r hqr
     ea-.ogililA8ogivlr        rcd pr rcumrbe
                          hq[.Ed                 crpars hcq;lilornrbeoncc
                                      rcumbe crpqrs        hcnpri,r ornrbuoracc drnd   Uq prulal
                                                                                 ot&d Ud  porotibi of,
     *;;; 6il rLr ?rostr. (cl rm; iutleutntadtr rlt iz( orodurdai Gf eb ifirnlol sBtqt dE at{d:acc md
     ;[tuil m6* *nrik-rf-rnn-mHitsl                rmf,rs molul e tc PED"IU. r&h Gr nrrl poucr: d
     ilrh,*i-L |lrc E (O troclo-'urir llGiEl* f lwitodtapto or by hr. dd 6) atru ry Gd dl clu
              raa*roiiiLErhsbyptscltlu!b.'
     ii*anf-rt6                                                    :
       -ze,      mci,il druUonn, dc-tull h rytid h fu e$weg 0(S[ t0 $o lryoill ofi (0 666 md
     msE-r hcl&lr tD clfrrth or cuotrylrg srh t* nrovirh'tta{ (!).fty FIc Elrr rl$ttd by bv oq r
     nmmmr,x#*$ffi*
     irt6o$oc
     frrfttqhrs   ofEmo*uor*figr Lindc.lf
                    E0nswti*hrlo               (0atyhhc!E Esilm6.
                                    [.G[60l. E6(osIOEc!E
                                                                                   ffifrffiff*
                                                                    Arforcchnpr$rrrh qf .U 0r
                                                          Eo!I!*!E. Arm'GEgnrlslaElctltrotlll
     il;llt of trc ll6.ru. t indi uA U rrirB dry UE rrdgr& rr r rrug?rio ladcr-ln
                                                                                                  q
                                                                          nd nry pry Lnd;'r drrrg of
     6j fiBdnft pnsty;rdfiry rlslr lrus cr rq ddu rifBorfl,*.dxht                 llr cd.r F Ucrfrld




                                                                                                  Prgc 5 of6
Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 6 of 7 PageID #: 18

o5/rl/02     PBI 07r{0      P.r.tr tz06E{670U               U'DTPA.DUC

   t,




         rhall orncad   rndsdrrrntbc cnmrd &d rgrcrrctttr        of tttis Sacqlty   li[t umiil rt lf llit ridc(s)rrcn apm        of thir
         socdty   tnmnrc-Fc*rleHhtul                                 i.. .                  ..

               Et Cordonhlun Ridc   g Phrntd Unil Dardopart Rldcr     tr Ohc(0 FPcciOl

              !t ilgNlffigElffirgfiory
                                 ql
                                       ilEtpE $nlr* u rtrc t!([r lld 0ovtlnnb_conqry in prgcr I fuouglt 6 of
                                        txdsld b, gonorcr md rurdcd wltft hh S*tltlty lo$rumart
         urfs il|ffiffi      lrd    ms




         STATE OPfEi.fnCrY
                                                                                   ACIG{OWLEDEMBNI'
         COIJI{TY OF
                                                   }"'
             BttUG                                                            o   Nq0E, Pu.Ulc in mtl fot drc Coutrry of


                                                                       *trocclrloiliigcdnrs,,,.pqq                    -crocusdhe
                                                                                              .r
                                                                                                              -lglg-frGcscl




                                                RBCORDER'SCI

         STAT2 OFKENTUCKY

         6guyrygp          GRAVES
                                                   )$:

                                                          Ctort of lhc Coutily    Cgut f$    tho Counry   nfor*id'   do   catlt! tlnt   thc

         lorccolng ruocgrSp urs oo thc   *--.;S{          dryof      DeW : .JS1X.......J
         rodg.d rbr  r!cord.-. ntfllOaocf                wtrroopon drc sana      wlir tttt brrgeing urd thir stifrctlc. hnrc tan
         duty ngor{od    tu;ryeile;
              Ghnnu{*rytethb

    fligM lfi
        hry tfie
        fuinan td- -q:,
 Case 5:19-cv-00190-TBR Document 1-2 Filed 12/05/19 Page 7 of 7 PageID #: 19

Ot/3L/o2 FRI 0?:10 PAI   2?0!31570e             USDAPADUC
 !
     t
                                                                 t



                                      !()NTOAGE DBSCRIPUO{
                                  IBRRI   ll.ELLEGOODj S.ingle

                                                            :
         EeElnnlng at an lron Btake on the north llne'of the Mayftctd-
         se;ton Highway (Ky, !S & S0), EBid strhe -Oerng tocated' 921 feet
         west along thc north Ilne of aald hlghray'.froa the oast llne of
         the northweat quarter of gectlon 6, lorynehlP. 3, Range Z east
         (north llne ot Eald Hlghway ts 30 feets norih of thE center of the
         -fast to a at1d
         Irevegentl      nnnlng thence north 4 degreea 08 nlnutcs fregE 200
                    poetl thcncr south 75 degreet'IS ntnutEE uect 100 fcct;
         thence SouLh { degreat 08 ntnutes BaSt 300 feat to an .lron sErke
         on the norEh llnc of tho Mayfleld-Bentoil.lllghway; theace llorth 75
         dcgreea 15 nl.nutes Ettt, along the trortn lfdg'of tald fllghrray,
         100 feet to thc beglnnlng.               . "''
         B€lnE the aame real estate conveysd to lerrt M. E11r9o9dl Elngle,
         by dird frorn Donnlc E. Letr and rlfe, Rcglna 8" tinar, datc$ -
         uicuber 29, !997, and_rssordd-Ln Deed Bools.-&f,L, rage .lt ,
         ln thG Oraveg County CIItI't Offlce.




                                                                 TNE
       Case 5:19-cv-00190-TBR Document 1-3 Filed 12/05/19 Page 1 of 1 PageID #: 20


 Form RHS 355G12
                                                                                                           litf;'
                                                                                                                             Form Approvcd
 (r0-96)                                              United States Department of Agriculnrrc                                OMB No,0575{166
                                                              Rural Housing Service
                                                                                                             ^ccount
                                                                                                                       u'Il
                                              STJBSIDY REPAYMENIT AGREEMENT

 1.    As required uder Section 521 of thc Housing Act of 1949 (42 U,S.C. 1490a), subsidy received in accordance with Section
5AZ   of the Housing Aa of 1949, is repayable to the Goverumcnt upon thc disposition or tronoccupancy of the security propcny.
Deferred mongage paymenG are iacluded as subsidy under this agrcemerr.
Z.    Whst I fail to occtpy or uansfer title      o
                                                 my home, r€capNt? is due. If I refinauce or ofrerrrise pay in full wirhour transfer of
title and continue to occupy thc properry, the amount of     recapture will be calculared but, payment of recapture cur be deferred,
intcrest free, uutil thr property is subsequently sold or vacued. If defened, the Governmerr mortgagc can bc zubordinated but wilt
not be released nor the promissory note satisfied until the Govemment is paid in full. In situatioos where deferment of rccapture is
an option, rccapture will be discounted 25% itpud in full at tirne of seulement.

3.  Marka value at time of initial subsrdy         $ rl,fm.oo less amour[ of Rural Housing Service (RHS) loans $51,966.0c les
amoutrt of my prior liens     $          qtulc rny/our original cquity             ${gJ,00-
                                                                                         - This amount equals ;.1!1!_% of thc
market value as determfued by dividing original equiry by tlre market value.

4,   If all lours are not subject to recap$re, or if all loans subject to recapture ar? not being paid, complete the following formula.
Divide the balance of loaas subject to rEcapftre that are being prid by the balance of all opur loans. Multiply the result by 100 to
deternine the percent of the outstanding balance of open loans being paid.

5.                       months                                      Average interest rate paid
                         loan                              I,I       2.r      3.1 4.1 5.1                    6.1
                                                 t%        2%        3%       4% 5% 6Vo                      7%     >7%
                             0         59       .50        ,50       .50      .50 .44 .32                    .22       .ll
                            60        il9       .50        ,50       .50      .49 .42 .31                    .2t       .Il
                           120        179       .50        .50       .50      .48 .40 .30                    .20       .10
                           180        239       .50        .50       .49      .42 .36 -26                   .lE        .09
                           240        299       .50        .50       .45      .38 .33 .24                   .t7        .09
                           300        359       .50        .45       .40      .34 .29 .2L                    .14       .09
                           360   &    uP        .47        .40       .36      ,31 .26 .19                   .13        ,m
5.    Calculating Recaprure
        Market value (at the time of trantfet or abandonment)
      LESS:
            Prior liens
            RHS balarcc,
            Rcasonable closing costs,
            Principal reduction at flotc ra!e,
            Original oquiry Gee parag;raph 3 ), and
            Capital improvements.
         -
      EQUAI.$
          Apprtciation Value. (If this is a positive valuc, continue .)
      TIMES
          Perccntage iu paragraph 4 (if applicable),
          Percentage in paragraph 5. and
          Retum on borrower's origioal equity (100% - percentage in paragraph 3).
      EQUAI.s
          Value appreciation subject to recapture. Recapture due equals the lcsscr of tltis
          ftgure or the amount of zubsidy received.

 lorrower                                                                                         le


 \r"i                 LrY.r       .         8,U."."oo|                                             t2- eq- q']
 3orrower                                                                                      Darc



mOtictwnht*btMfudtMdlML,Mbswug€5                                                aiaua4crrry*. &r6edr?U tl'Gtt'E'fwr?yieflWil$trwfur. raqtrti$
dlrin, Ae ;Airc6. ;;tuntu A Afilr6rt rtc tu ac.nd ud acdn}u qd rritrrlini tk ad&,rdoil d &;antdnr. Sad cctlaar'' rua4tc tttb
fud
byfffutor
      tut    x altr-dtrralgrg
               oir-arr &a do/'filsorlharioraqirh@*
                               fils oll/rrdlll { hfitnwbC      trr*rdhi
                                                               inrfrdittr.srxrrriryt'
                                                                          srxrrdrylr  lbr r*ary
                                                                                      fti          thit turfrt oU.S.
                                                                                          r&rciryrtitbardar".o        Dry,rliwtr 6 Attig,l,rr.. Clrlurt
                                                                                                                 U.S. D@,?e$('tBticJ
rntn
Ma.         ndi
       frip WZ   7M    ffidnc&cc tw
                 1611,7;;.ea               s-fr.. *ilhineua-
                                  Axnsa S.tr,
-d;;i-tigiiidn--a&:-loi-;c-aqlwwo'rtwitp*;d{r.tu
       SIOP                                                           ltltbnt0z. fh.r.
                                                                D.C. *2Je7fr2.
                                                  frarhitr*lpn. D-C-                  Amrr m    t{OT rtrunfl
                                                                                            D(, trloT           tla lEi
                                                                                                        XEn nil ilfi         lUD ridfu.
                                                                                                                     loro to rur addrs. Fott,,Iorl p tu
                                                                     qtit{ota*nwtrlataryiqJ!acsr,,fltlwtitto,rDttm,/rdtw'[trl?.



                                                                                                                   Exhrbr
     Case 5:19-cv-00190-TBR Document 1-4 Filed 12/05/19 Page 1 of 2 PageID #: 21



                                                                                 ocl I o 20vo?
                                        REAIIOREI ZAT   ION AOREEI{BI:r
           Account Nu.nber                                       Effective Date                  il
                                                                                                 ro
                                                                 September 28, 2017              e




          ?he united scateg of anerica, acting through the Rural llouaing service,               il

          United Statee Department of Agriculture (Lender), is the owner and                     q

          holder of a prociasory note or aaeunrprtion agreeftEnt (Not6) in the
          principal gum of s     51985.00, prus interegt on the unpaid prineipal of
            7.25000t per ye!r, executed by feRRI U THUR$TgN                     and
                                               (Borroererl dated Deeenber 29, 1992               -
                                                                                                 T
          and payable to thc order of the Lender. The current outstanding balance                t-
          includeg unpaid principal, accrued unpaid interest, unpaid advancee and                -
          fees. Ahe total outetandinE balance is g {1370.12.
          In conej.dcracion of rhe reanoriizatic:r sf the note or aser,unption
          agree&ent and the prontiece containcd in thia agreenent. the outstandiag
          balance is capitalized and is now principal to be repaid at 7.2S000t
          per annuo at g       405.60 per rnonth beginning october ZB, 2aL7 and on
          the 28th day of each succeeding month until the prineipal
          and interest are paid, except that the final ingtalllent of the
          entire debt, if not paid aooner, will be duc ond grayable on
            Decernber     28,   2030.

          If the outEtanding loan balance prior to rearrortization wag reduced
          by a paynent which was later deternincd to be uncollectible, Rural
          Development wiII charEe the aecount with an amoun! equal to the
          uncollectible paynente. lhie a$ount ia duc and payable on the
          effcctive date j.t is chargad to the account aud nay accru€ interegt
          at the gromlssory not€ rate.
          Subject to applicable law or to a written waiver by lJender, Borrower
          shall pay to lender on thc day nonthly palnncnts are due under the Note,
          until the Note ie paid in fuII, a eum ("Funds") for : (a) yearly taxes
          and agsessuents which may attain priority over Lender,s noitgige or deed
          o! tluEt (Security InstruDent, as a U.en on the securad property
          deacribed ia the Security Agreenent (Property); (bt yearly leaaehold
          payrents or ground rentE on the Property, if any; 1c1 yearly hazard or
          E,roperty ingurance preoiuec; and (d, yea:ly flood insqradce prenium.e, lf
          any. Theas items arc called "E6crow Itens.' Lender nuy, at any tinc,
          collcct and hold funds in an arnount not to cxcccd the tnaxfuilur anount a
          Iendcr for a federally related mortgaEe loan, nqy require for Borrower,e
          eEcrow account under the federal Real EBtate Settlemeat Procedures Act
          of L974 as anended from timc to time. 12 U.S.C. Section 2601 st Eeg.
          ('RESPA" 1 , unleae another law or federal rcgulation that applies to the
          funde getg a lesser amount. If eo, l.ender may, at any tire, collect aod
          hold funds in an amount no! to exceed the legser amount. Lender may
          estimate the a[ount of Punds due on the basis of currsnt data and
          raaeonable estimateg of expenditurcs of future Eacrow fEema or othervrige
          Ln accordaace with rpplicable law.




.ttooocoatot. Lrzr tooo
                                                                              rxhtrtl,
Case 5:19-cv-00190-TBR Document 1-4 Filed 12/05/19 Page 2 of 2 PageID #: 22




   The funds ehall be herd by   a federar agency, including Lender. or in an
   institution whoEe depoaita are insured by a federal agency,
   inEtrunentality, or entity. Lendcr shall apply funds to pay the Escrow
   Items. Lender may not charge Eorrower for holding and applying the
   Funda, aunually analyzlng the escrow account, or verifying the EEcrow
   rtema, unrees r,ender pays Borrower interest on the Eunde and applicable
   law prernite lhe tender to mahe euch charge. Hcqrever, rJender nay rcquire
   borrower to pay a one-tirre charge for an independent real egtate tax
   reporting Eervice used \r rrender in connection with this loan, unregs
   apglicable low provides ottrerwisc. UnIcgE an agreement is uade or
   applicable law rcquircs interest to be paid, Lender shall not be
   required to pay Borrower any intereat or earnings on the funds.
   Borrower and rrender rBay aEree in wrlting, however, that interegt ahatr
   be paid on the funda-
   Lender ghall glve to borrower, without charge, an annual accounting of
   the funds, ehowing creditg and debite to the funds and the purpoae for
   which cach debit to the Funds waa n de. The funds are pledged ae
   additional security for all Euma Eecured by this Security fnatrument.
   It the Funds held by Lgnder exeeed the amosnts perodtted to bc held by
   applicable law, Eender Ehall account. to Borrowsr for the excegs Funde in
   accordance with the requirements of applicable law. If the amunt of
   the Funde held by Lender at any tirc is not eufficicnt to pay the EBerow
   Itena when due, Lender may notify Borrourer in *riting, and, in guch case
   Borrower shall pay to Lender the amount necesgary to nake up the
   defloieaoy. Borrower shall make up the deficiency in no nore than
   twelvs monthly palments, at lJender's eole discretion.
   UEon payuent  in tull of all euma secured by this Security Instrumant,
   Lender ehall prorrytly rcfund to Borrower any Funds held by Lender. Tf
   Lender ghrll acquire or EeII tbe Property, tender, prior to the
   acqui.silion or sale of the Property, ghall apply any nrnd6 held by
   Lender at the time of acquiaition or sale as a credit againat the suns
   gecured by thls gecurl'ty InEtruu€nt.

   Unlcss changed by thia agreenent, all of the terme of the note or
   aaaumption agEeerent or the instruments that oecure then, remain
   unchanged.

   Upon  default in the payncnt of any one of the above inEtallments or
   failure to comply with any of the conditions and agreements contained in
   the above-deecribed note or assumption agreeuent or thc instrulcnts
   securing it, the Lender, at itE option may declare the entire debt
   imrediately due and payable and may take any other action authorl.zed to
   remedy the default.




                                Borrower
       Case 5:19-cv-00190-TBR Document 1-5 Filed 12/05/19 Page 1 of 1 PageID #: 23




                                                        colDp[m,rrllE oF NrNtuoKy
                                                             GrrvBDbdllCmn
                                                              w-qoreot DIv
                                                                                                     rr,s3
         PORIf OIJO RECOIERY                                 IIC                                             PLAINIIPFI
                                           ^E8@IAIIES.
                                                                                              JT]DGMBTT CREDNON.
         l,l.                          rq,gF               rnuFrcur iltEr 0f rEAt. s8Titts

         lmcsTOrutE                                                                  SSil   DG.p6.   26,1   DEFA{DA!r[,
         2055   FcaayCtraald                                                                    ruDGMET.IDIBTON,
         MdtcrKY42069


         il=Errrr           ttbfr.       !-E-l-i   o. roorl Grql ll t:rts!, EG iqiry- dar. -r- sr
         o?rrilli)tE -irt
         D^ll@|trDc]IEtfn r&rtlrl'2m
         JlJDciEtlllmtilt      altr6r?
               ?it tstAEe
               bEE             n,60t5
                                '.Aan
               c{lltcc,r'      91,t0
               hl.liloDlt:     tSJa6rrlrtUhmcrhrrUrar&r t t3!.rer.
         railcr rp fqlqqllllEr& _ r,Er xf,ytE 8ftrr&lpdrEGrtil utEE ttt .t?oo. rErD.lE
         rEgr. :twEtFt f ttt!lrcsmil.,DEr$*ttilllsotmil.Isatl.arL^lt E&
         ffi'{t{lr          &       lgrd4dpt
                                                                                            Irr*&qrq+lrC
                                                                                                                 fil.
        !e!11!tt{ Et{!r.rr& d&f, E, trrfl
        ililtrrllatOrtDlU.DIG.IUE
                                             ra'd rr dI *rl *fr{;rrrr*il.;
        fgrm$ootE                                  rgrqu.ma}ulrdrl*rlurrnd
        tm rr dtErwil ir#{!-b:!*tilqtrhc.retf
                                    {r!h
                            *r0ilrrrajaTh*ir. kti*irad                   {sf,
        rElllllElll[aililpfrl
        norcrilerctmcclB!?gc


        JosttlhltL!
        toaE rlrde&l'!
        Loirr[ItRY a@
        t0l.rt0{40
        Olrrd/rrl*{H!'Hfrd!,




                      EI $r
Pdn.ld of,: !U:l&':lolt   l0l3   alilcd E   :   297-t
                                                                   G'                                ET

                                                                                                                          rrnrb,t   ft
      Case 5:19-cv-00190-TBR Document 1-6 Filed 12/05/19 Page 1 of 1 PageID #: 24




           lvtidad Fundia3 LLC


           Yt.


           Tcui'Itnrron                                                                  S8I'Ofi.rcr. 9,|l DEF4TDANT'
           28t4 E 9trte Routc     5t                                                              JUDOMENTDIBTOR
           M.yfiddKY42066

           scdtrd brJr ud 6r ur
          ileilitbBGs.
                                       *e
          DATEOFJUDGTT(I!fln frrlrrt6,20O,
                                             :ocir*r   .   fr .'diE;J-&a t XEfiEffi;;                                  rd
                                                                                                                       lray   dru)
                                                                                                                               \*l
          JUDGltEfTAitooI{t!                srlrsD
                    irtu€iftAmllt
                    lfisrrt
                    Corlrcodr3
                                       ll2ltE,
                                       'DUJ,
                                       flttjo
                    eurcra,BrbfiE Our: !t,l?,,rtrlt hErl { l1t{ r? q[.
                                                                                                                                   I
                                                                                                                                 )D )

          IgTFIT-(,ocErrtBrcr:
          rEor,                   _ lggM^r                                rDr.\qEoEOr
                                                                UUDEBB!€,.060. RElilNTED
                rFyouaEftrs{xrArE Eilrrr.orc  rranr a*rpnrmqirilf,iiiiEiffi'''
                                             'BE{IImD
          F.Ift?F      b -+E D rt         d_rEd FB. .r             gEr- iE,rr.
          rlrl
          i*
          rG--
                rrt,tetrC&
                itrltlstlrw
                         _
                             Dltrrfifllrf.O
                             -
                             Dl=rrEilll&rtap.Er
                                  =!E               iIi -r{a.blr.!
                                            p d+-ir rjE a ne arrllE#i.gl:
                                                        DnjEFEti
                             r tF-r-riEirqrrlrrH|*r                     lSWcrr
          b.r.
          ml6.llk-                        gHltltBild{cib
                                                                                 {'rerdr
          slrrl'EllIo?ftr[.Elc lUEHl5ileerohrf           EltIi,togy..t&froiUdlfiat  lra..tet
          b Erfl i, arktu*Irr..r, rfurr#cr I e*-&;fi;i;Z iEE;;A                  *: rtoG
          lf, S tt{$nutrGnrT tat!A8!D !y:

                                                                                                                                        I
                                                                                                                                        t'
                                                                        LilLrilq,XYaOm                                                  i
                                                                        Cc.tra f-   F@ntSLt,a   Cnaipe
                                                                    s?.nGlExflckr
         Irdrtrur    lC'V {00@                                      E5TSCEFE
         -rm.560{r00                                                artrlrce, GE aail, ctc{t j
                                                                    L
         cM[ulld;l#/r(6ffi.?                                       rr*k{r;;;[-;*-;'                      l{?J   + !r




                                                                   trffi8ffi8"-
                                                                   rfrrEH'"aqlrl'
                                                                   HS-*tu*


Pd.irstl m: e23rlo18 ro.szAM Prhlnt Sl:2971




                                                                                                                          EXVMI F
       Case 5:19-cv-00190-TBR Document 1-7 Filed 12/05/19 Page 1 of 1 PageID #: 25




                 NO.0!c-&371
                                                                            GX^VESDSM,TT@UR'
                                                                                       DrvLSm
                 ASSETACCETTANCTE      U.c                                                PtANnrF

                r&                              ilqtufirIuscltfff l-lrfi
                ?t[nl,rH$ET$$
                                                                                      DEGg!D^,C?
                     lftqUrrfa Uf &rrr*rnocrd^Pl&df
                Dfrtu [r rtc$oE co.r trr6osrort3,il0. cl"i'xd.rrfiffiilrfff*tr,brc
                                                      s]*;=;hilE ;;iifffi.         n*..nd
                tclo& t4 t009, ilurrUcoocggtt +           eiu tls;ngor.r J-dqffi
                                                 "*riry ;iry;hpryi*,{dtah"iriffi;:
                sdt*r!sofs! nrhoorTEsfiIttiltnsort,braf
                Xdt,
                   - FirrxErfrruryraEtfrErq#             yrngtrcriHneruryJqrsrrhffsagrJft,
                inrffiUfom.
                ry{Fu       lfiantrllrrrraai  te*i---J.t
                                                 {inrr ao*a,.-*-.-r*
                                l!ll*r! }ilsr.lild
                                                     -
                                                              dtr|rl rir**
                      f,fSOSJiDtdirbo.ry-*r@*prrt-pqlry.--aar;iia-ru.r8trl6
                h,!r, E a c!d, t .msh ilE i                    -cidtuc..urd
                                            -rl-piil-r.effi
                                                nd* c i, idr*-a"r-#iEitilffi *
                *1F * :-E=g               t.at
                          =                  =S,-
                                                                                                                    t'
                                                                                                                    i
                ilm.'
                                                                                                                    a




               t.-**:mm                                                          rrExnr                             i

                                                                                                                    I
                                                                                                                    I

               ^rr*sErfq!?tEpLArtrrF: ttlpgqfJy!                                                                    I
                                                                                                                    !
                                                                                                                    I
                                                                                                                    I
                                                                                                                    I
                                                                                                                    t
                                                                                                                    t
               ERICGRIU&S                                M,EGR'MES                                                  I
               IJDYD&MgDAI{,€L ?t.C                      ILOYD &r,GDAwtEl. P:C                                      l
               P.O.8G32a0                                P.O.to.A2!0                                                I
                                                                                                                    i
               LoLvOIXY @,/02tA                                                                                     I
               (5m)s$.rrs                                                                                           I
                                                                                                                    I
                                                                                                                    :-
               IETS trI AIT ATTXMPT IIO COLIJCT A
               B! I'SID 8OR TEAT PUf,PoSE. IAU'
               cou.tcroa.
                                                         -
                                             mmilt




Pnnt dar:gtlEi'zor8 IO52A[rft,hrd B?; Z9Z




                                                                                                    vtJntYill   g
       Case 5:19-cv-00190-TBR Document 1-8 Filed 12/05/19 Page 1 of 1 PageID #: 26




                  ,                                coMr{orYwEALrE Or        xf U n CxI
                                                         OrecDrtdltCmr
                                                                  lScrgr
           C/TPITALOIG gANK GEA).      N-f,                                          PI.r'IXTIIf'JUDCI{ENT CREDNOR
           e/o   tuAU&aE, t rttr,          ?5.C.
           Itrl s[rt?Gt0eP3friry                                                                                                            1..
           L6Lt0l€,(V Ga,
           YB

                                                                                     DEfE!{I}^lnIn DCItlEl.lt
           ,rrl-f ?lu6n                                                              DEBTOI
           2055   DO|XY COnNE, RD
           l,GLBEf,(Y.t069                                                           ssrE-g-t69r


           Trt
           Utd0cd tslgrd &rt& Noicr ccebr.'rtjo Eordlrals.rr il(Ircscaruyb *iAd td3BtDctcEry
           meltipLrEl.
           DITEODJUDCIIE{B Derdir21,10l!
            nDGrtErm^lrOUHn
                      F,blrlllEe  SI,0S.o0
                      OqaBrtnaDs: fit,0rt00.Plt[dis.
           !{oficzmJrrDGUrSlrDEETOk Y{tr X Y8lEllrrTLEDll()Al'E GrGrOrgN]DERI(RSflru60,rclr$rEO
           EEI,/OW'    I!TIUTE.,EEYDTI.TTEEiTTIILEOTOASST,rt{O(o,|}IION.SEE(I.EIALADT,ICE

           lrs(lam
           m Cf.m$f rrr*irh.   rrrlnFil l.r'QirtotiEcld?*
           ;.1;5 cili sh rruru br-d-tt.arrr.rdstrt
                                                         -il




                                                          !   1,.-rf "'
                                                          t,;3
                                                                     "
                                                                            l(l.r$"is.;
                                                                             i. ,'.:.r
                                                                           Ei.-*"'


                                                               "rr@



                                                                                                         . GMVES     COU}fTY
                                                                                                         E69         PG77S




Priard on: 9/2fl?0ll f 0:4/rAM Prhrrd ty: ztr 7




                                                                                                                               Exhrlmt tt
     Case 5:19-cv-00190-TBR Document 1-9 Filed 12/05/19 Page 1 of 1 PageID #: 27




                                                                                                                       I
                                                                                                                       t'j-
                NO.r6G+rB                                             GRAIIES DISTRTCT@URT
                                                                                  Dryrsl0!l                            I8
                                                                                                                       f!:
                                                                                                                       t..
                cAcH,   M                                                        PI.AI}TTIFF
                qg+o   SouthMoroco$eet
                zdEoor
                DrDvEr,@ 8oa37

                v..                          $Br4lBoEilmFrfi[t.rl,Fg
                J,{II{ESTTTII'RSTON                                             DEFENIIA}II
                                                    aaal
                                                           'a
                      *c !!d.! lh* e: $c tffi ntrtil ot&:n r.&dleil rlart ti *.vs
                {tqQ{ oe&*t ei $ilt Slt htto fi,r of lrp8o.94 ffi fnn* rpnnr * tr
                rr'c dI lrs re &E Odiltr V.s6, dsr rl -q ecoda4 rd,rr rlolt, &r rrid
                ftfire,bb    o { oa &. frts, lH. rd irEtcdttrElernd, JAI|ISTIflI*S!!TI1 h
                uitryEdD(ilrrylfi#ihffirllgf qq4r,Xhrh,!
                       qJCJtrnleJEqB          hr ury br ldrd-r E oil.,Elti.E llcl IIE
                       rifli'!&r" f,rool&cFlrrr.!ffdErtErroaldu,dbjrnrh.
                                  rdfu O Et aefru of god 9rq4, I ir&rirH dfurt
                       @tu, t gFri*tooilob
                       Hr* rcf                t{tE tu tld r srmll roffi &:rd e




                                                      tAltm"t/Nf.r{Ic
                                                      P.o,h.oElolr
                          Xf,   le,sgfrog             ta@,If,rpfStl.tdor
                                                      vre}elF..*....
               Et glur Eturlo ofiIlcr^Errr@ailr   [uiEI(,Gffi odDra@rfE&ri'i
               lGrIDnC,aUlIf ruim. rESer8lUfitrrElr8rM'JrDlrf Oll.ltt!il,,rfrl, i
               uo(H{.ilm16T6../Etmryu Jtls{. n, $6 ,1t4                                         tn



                                                                L.l


                                                                :l*":'        -J-qttnl



                                                                                  GRAVES COUNTY

                                                                                 E71           PO29r




Prtit dooi V2U?lEtt l(raa AU Prlm*l Ey:2CA

                                                                                                             .!l
                                                                                                         rll.*-

                                                                                                       LI.,W/IWT   L
     Case 5:19-cv-00190-TBR Document 1-10 Filed 12/05/19 Page 1 of 1 PageID #: 28




                                                                                                                        g5?

                      ]io l?€.{l0E?J                                                         GRAVES OISTRETCOURT
                                                                                                             DrvtsloN
                     wlt AtDF{,hlotNcuc                                                                    Pt.^IXTIFf
                     ,CrnoflJoyd      l'ttlc&uu
                     P.o.tt*U2m
                     LolBvilh, KY t(IIl3{100
                                                        !|orlcf, oFJlrmtl6ilr r.rat
                     vt

                     JAMESTI{'RSTO.I                                                                     DETENDAIITf

                            r$o{builoc.Di**&**d l!.1rilffi;.'J6n *ruk*tu&s*rimtlr
                     Dcllfu b tci*Coil.fu hru dt t?Ja *i6 h,ad=fuqiAoot0t grraru lton
                     lm?, rol*f,i{ # lm:ncfi(d:r recilfo ftrrdarf,l!ffi ts.il*erI of.&ilriir,idrd
                     iiurr!*{rhrkdrr,I^YGSTllttlrto!.. h dorryd p+rybEdhoffirery.
                     I(trdrl
                                                                   lqutr
                                                                VcrrryrbolatibdFecxc,neCfu         rld.rfiIS{E J&r




                     ffim$
                              IttNr!tr{f}t*r
                     1t{1rfrIlDl,i,rfrr,E




                                                                       l(*ic ClrEorc
                     Eie Grtrna (t8908)                                €rtc odoc(88908)
                                                                       ,o$or

                                                                       K ?rrn GudaerpeTt6)
                     Aary L. Evarole (9a23,1)                          Any L Ercrrolcpa8a)
                     lJl,YD & [,laIlANIElr   PLC                       IJ'YO     &,'IICOANIEL, PI.c
                     P.O.Bor2,2oo                                      P.O.   Bq2l2DO
                     Lanirvilla,KY a0oll{m                             lprtLvittc(Y &21ffi0
                     (Jor)ra5-rr@                                      (ro2)5t -re30
                     rllul   TS   Ail ATTETTFTTO     COTJ.OCT A DEE?   AI'D          TNI'ORIUTATIOF( OB?AIII(ED WTT,L
                     B3T'STD                                                  ^IYY     ISFROMA DTDf,COU.f,ETOI.
                              'OR,TIl,r
                     M03tzlrP(l0r)(^JEB




                                                                                                GRAIES COUNTY
                                                                                              E74          PG87
9rIil.d   on:   lllzlrzolt l045^i, PdrE   Ay: 217,




                                                                                                                              frlnYvtf   J
      Case 5:19-cv-00190-TBR Document 1-11 Filed 12/05/19 Page 1 of 1 PageID #: 29




                                                    aoldoNqt{.Tfl Or xEttt cKr
                                                         G..EO&8tu
                                                              rtolt
         t+icodrlslE,ll^6 ' ' ''                                                 fl.^lrfiItllt DoaE}lrcr€fffor
         coFcdorLrrFlqf.trC.
         ,O$d"eii tfr,srf.l!0
         lrdafir.(Y a@t
         IL
                                                                                 EEtetfiilDotBrr
                                                                                 oE!q
         ,rBtlf-lli
         r!!rtE{r{Y   COTXEntD                                                   slrxlq.E !,I
         xgLaltxr(lElllla


                                                                                                   IltrilAEildd8d
                                                                                                            hG

         It,DOIEfiA{OU!'T:
             ,rh-tt*   lil.,|9,a,
             tiftpo*              sL''.l-".Farc
         rgm3rQ8,llilDrr'[rfiilrlu,x^?q$lllp!9!ryDDdrslurD8Rxl,s(t'fi4r,rN|llDlllo?,
                                                     rmrt'rovn
         fiffiiiffilqrrieasrrn,proeiGfruir*rac*u
                                                                                                                  i;h
         6trlm
                                                                  i;-J -- ce' oe ;-tr*. E, lrar r
                                                                  :a' t 4tu lErtlLi'rh&l E& rilUlbr
                                                  rnirrso.r*pd        irrro|
          rrxrlrrtJenftry                                                                               Lsrtr    *?rf.
          rt&lt&                                                  JUfI ?
          clrrerilwrartreo-..
          GEilE'T'T'Ire'
          *.*lE*h-*l
              Ill|IE8ilitlullE rrlEAIaOlYi
              fcolrl.i




                                                                                                       GRAVES CqJr.tTY
                                                                                                    E74           PGI1:



Prtntao on: 0f2a2Ole lo:aa   Atl ?,ht d Bf 297i




                                                                                                                          wutitn
      Case 5:19-cv-00190-TBR Document 1-12 Filed 12/05/19 Page 1 of 1 PageID #: 30




                                                      crr[toilrvtar.rl o" (l,anEtrY
                                                            Crralrldcclrn
               I                                                 lrc!aa
         ,dlinc|fltrElJa'"                                                         t{rr}tltFF,{,mr Bn GnEror
         doFclm lrv Pirrr, P.S.C
         rr0SElruotrhlSrt $lal$
         lririlixY t2D
         I
                                                                                      DTFBD{I[nmiA.l
         brd ltrrro                                                                   DIBIOT
         rrr!f,ArE tclullttc                                                          ssr   loc-xx-lot
         M Y'IEI,Df,V''5


                                                                                           Cf.I{Frrqtltatlld
                                                                                 d&tEEdr;h{laf,{tfG..

                     lrlnCrrl^lEt* utl-01
                C*6rffelc           tllt.!r.tlEoloE rlAhb-'6fFtu[L
         iloTtcsTonDclotlrDfgx)ft YqlxAyEafiflSlOAr{mrtil[r             uoia i,xs.Lt oac,lD'llllplgrr.
         qyot' taJtst1E tllrlrtBrlrnErD A*tTlrl ExB(7nox. Gr,uG L lDvlo!.
         satr,!ft t&l.t                                                                firH0*r
                                                                                                 rtq
         rbr              T.                                                             r*rbr
         oralr|lalraaarrdafa50Ull{-rral               mEn rf'FuBwBE-trq*F
                    G3ElELnIrFE.E
         -tr-r-
         ffiffieliiffidju.          rr;rJnsr2a,rnrs                   dlrqsaEdirt{#ofErELh I ldEnbre
             ;iffi     ;;;L;-;;i",                  ui*a,ebatlc        cfti.Nd* rlroa rurotrso Lrl F.E ?.Ec
         rHh,                                                        JUfl   la                                    EE

              rcrt a|6ilEJilfflT lLl?rBlD lY:                         F6TDb'                ,?3.C.


                                                                      ,roEh
                                                                      lrC.Sri".gt23
                                                                      l@.!o{no




                                                                                                         ORAVES COUNTY
                                                                                                         E71    PG1lr
Prhcd ar: 9r?U20tE lo:a6           ftili.d tr:292
                            ^ltt




                                                                                                                         Prl,ilbrt L
                      Case 5:19-cv-00190-TBR Document 1-13 Filed 12/05/19 Page 1 of 1 PageID #: 31


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            TERRI M. THURSTON, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             GRAVES
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $75,616.66                               JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

12/5/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
